Opinión disidente emitida por el
Juez Asociado Señor Es-trella Martínez,
a la cual se une la Jueza Presidenta Señora Fiol Matta.
La Mayoría de este Tribunal pauta que la Ley de Paten-tes Municipales, infra, requiere indefectiblemente la pre-sencia física en el municipio impositor como condición para imponer patentes municipales. Con ello, abandonan la *905norma firmemente arraigada de que el factor determinante es que el ingreso se produzca como consecuencia de los negocios que la persona, natural o jurídica, desempeña en el municipio, lo cual implica que el ingreso no hubiese sido generado a no ser por las operaciones llevadas a cabo allí. Más aún, afirman que no existe una excepción a la norma de presencia física para que proceda la imposición del tributo.
Como las patentes municipales nacen debido a que se produce un negocio que genera un ingreso producto de las operaciones llevadas dentro del territorio del municipio con o sin locales comerciales, y ya que la determinación que hoy alcanza la Mayoría de este Tribunal contraviene la po-lítica pública enmarcada en la Ley de Patentes Municipa-les, nos corresponde disentir.
I.
El caso de autos tiene su génesis en la adquisición de combustible por la Autoridad de Energía Eléctrica (AEE). El referido combustible fue adquirido por la AEE de Lukoil Pan Americas, LLC (Lukoil). Esta última no tiene oficinas, empleados ni almacenes en Puerto Rico y las gestiones de compra y despacho del combustible se hicieron a través de sus oficinas en Nueva York. No obstante, para la entrega del crudo se utilizaron las instalaciones del puerto del munici-pio de Guayanilla (Municipio). Como consecuencia, el Muni-cipio solicitó el pago de patentes a Lukoil y esta las impugnó.
Trabado el trámite, Lukoil solicitó que se dictara senten-cia por las alegaciones y desestimara la demanda para el cobro de patentes municipales del Municipio. En síntesis, Lukoil adujo la improcedencia del pago de patentes munici-pales en razón de que no tiene oficina, establecimiento co-mercial o presencia física en el Municipio; tampoco prestó servicios ni incurrió en negocios en ninguna oficina o esta-*906Metimiento comercial, y no almacenó el combustible dentro de Puerto Rico.
El Municipio se opuso y sostuvo la deficiencia notificada. Señaló que Lukoil incurrió en un evento econó-mico que generó ingreso dentro de su demarcación territorial. De esta forma, argumentó que la imposición de patentes municipales no requiere, en todos los casos, la presencia física para que esta proceda y basta que el in-greso se genere como consecuencia de las operaciones lle-vadas a cabo en el municipio. Así, el sostuvo que Lukoil utilizó como base de traspaso el puerto ubicado en su juris-dicción municipal.
El Tribunal de Primera Instancia, mediante sentencia de 11 de octubre de 2012, declaró “ha lugar” la moción para dictar sentencia por las alegaciones a favor de Lukoil y desestimó la demanda presentada por el Municipio en contra de esta. Concluyó que para que proceda la imposición de la patente municipal era necesaria la presencia física del comerciante o profesional en el municipio.
Inconforme, el Municipio acudió ante el Tribunal de Apelaciones. El 29 de agosto de 2013 el foro apelativo inter-medio emitió una sentencia en la que confirmó la determi-nación del Tribunal de Primera Instancia. En desacuerdo, el Municipio acude ante este Tribunal y plantea que es errada la conclusión de que para imponer la contribución de paten-tes municipales se requiera la presencia física en el municipio. Arguye que el factor determinante es si el evento económico que generó el ingreso ocurrió dentro de su límite territorial. Por su parte, Lukoil sostiene que es necesaria la presencia física y que podría haber un conflicto con la Cláu-sula de Comercio de la Constitución de los Estados Unidos en su estado durmiente.
Este Tribunal expidió el recurso y las partes presenta-ron sus respectivos alegatos.
A. Como es sabido, el poder de los municipios para im-poner contribuciones surge por delegación de la Asamblea *907Legislativa con la intención de lograr que los municipios pudieran proveer más servicios directos a la ciudadanía. El Día, Inc. v. Mun. de Guaynabo, 187 DPR 811, 818 (2013); Café Rico, Inc. v. Mun. de Mayagüez, 155 DPR 548, 559 (2001); F.D.I.C. v. Mun. de San Juan, 134 DPR 385, 392 (1993). Para lograr ese objetivo, la Asamblea Legislativa aprobó la Ley de Patentes Municipales, Ley Núm. 113 de 10 de julio de 1974 (21 LPRA see. 651 et seq.). Mediante esta se permite a los municipios imponer una contribución a “toda persona dedicada con fines de lucro a la prestación de cualquier servicio, a la venta de cualquier bien a cual-quier negocio financiero o cualquier negocio en los munici-pios [...]”. 21 LPRA sec. 651a (16). De esta forma, se amplió “el número de industrias o negocios con fines de lucro su-jetos a tributación”. American Express Co. v. Mun. de San Juan, 120 DPR 339, 346 (1988).
Igualmente, la política pública enunciada propulsó una tendencia, en materia de patentes municipales, a favorecer una interpretación amplia del poder impositivo de los municipios. Pfizer Pharm. v. Mun. de Vega Baja, 182 DPR 267, 287 (2011); Café Rico, Inc. v. Mun. de Mayagüez, supra, pág. 553; Royal Bank v. Mun. de San Juan, 154 DPR 383, 388 (2001); Lever Bros. Export Corp. v. Alcalde S.J., 140 DPR 152, 158 (1996). Véase, además, Molinos de P.R. v. Municipio de Guaynabo, 105 DPR 470, 474 (1976).
Cónsono con esa visión, los municipios adquirieron una nueva dimensión de autonomía y responsabilidad que pro-cura proveerles las herramientas necesarias para atender directamente las necesidades de la ciudadanía propiciando el desarrollo urbano, social y económico. Véanse: Art. 1.002 de la Ley de Municipios Autónomos de Puerto Rico de 1991, Ley Núm. 81-1991 (21 LPRA see. 4001 n.); Rivera Fernández v. Mun. Carolina, 190 DPR 196, 205 (2014). Tan es así, que la Ley de Municipios Autónomos dispone que “□os poderes y facultades conferidos a los municipios [...] se interpretarán liberalmente [...] de forma tal que siem-*908pre se propicie el desarrollo e implantación de la política pública enunciada [...] de garantizar a los municipios las facultades necesarias en el orden jurídico, fiscal y administrativo”. 21 LPRA see. 4002.(1)
B. Con esa finalidad, la Ley de Patentes Municipales dispone la autoridad de los municipios para imponer pa-tentes al establecer sobre qué actividad recaen las mismas, la base sobre la cual se calcula y el municipio acreedor a estas, de acuerdo a circunstancias particulares.
En cuanto al tipo de actividad y quién debe pagar el im-puesto, la Ley de Patentes Municipales establece que se au-toriza a las legislaturas municipales a imponer y cobrar pa-tentes a
[t]oda persona dedicada a la prestación de cualquier servicio, o a la venta de cualquier bien, negocio financiero o cualquier industria o negocio. 21 LPRA sec. 651b.
Disposición similar se encuentra al referirse a las indus-trias y negocios sujetos a patentes cuando establece que estarán sujetas al pago de patentes
[...] toda persona dedicada con fines de lucro a la prestación de cualquier servicio, a la venta de cualquier bien, a cualquier ne-gocio financiero o a cualquier industria o negocio [...] 21 LPRA sec. 651c.
A poco se examinen las disposiciones citadas, resalta que estas no contienen disposición o condicionan la autori-dad municipal a que la operación de negocio sea mediante una oficina, sucursal, almacén u otro tipo de organización. Por el contrario, al interpretar el lenguaje estatutario ci-tado, este Tribunal no ha vacilado en señalar que “la auto-ridad concedida a los municipios es amplia” y “[l]a utiliza-ción de las palabras ‘toda persona’, ‘cualquier servicio’, *909‘cualquier industria o negocio’ no permiten que se le dé una interpretación restrictiva”. (Énfasis suplido). Arecibo Bldg. Corp v. Mun. de Arecibo, 115 DPR 76, 78 (1984) (per curiam). Véase, además, American Express Co. v. Mun. de San Juan, supra, págs. 346-347, citando al Informe de la Comisión de Hacienda de la Cámara de Representantes de 20 de junio de 1974, pág. 2. Como corolario, no debe existir duda de que las actividades sobre las cuales procede el pago de patentes municipales es una amplia y no está li-mitada a las empresas específicamente identificadas por la Ley de Patentes Municipales. American Express Co. v. Mun. de San Juan, supra, pág. 349.
Claro está, el gravamen impuesto requiere que la ope-ración de negocio se beneficie de la organización local para efectuar sus actividades de interés pecuniario, y por tal razón deben contribuir al sostenimiento de éstas. Mun. de Utuado v. Aireko Const. Corp., 176 DPR 897, 904 (2009). Como consecuencia de tal realidad, hemos establecido rei-teradamente que el “factor determinante [...] es que el in-greso se produzca como consecuencia de los negocios que la persona, natural o jurídica, desempeña en el municipio, lo cual implica que el ingreso no hubiese sido generado a no ser por las operaciones llevadas a cabo allí”. (Énfasis suplido). El Día, Inc. v. Mun. de Guaynabo, supra, pág. 823. Véanse, además: Pfizer Pharm. v. Mun. de Vega Baja, supra, pág. 289; Lever Bros. Export Corp. v. Alcalde S.J., supra, pág. 161; The Coca Cola Co. v. Mun. de Carolina, 136 DPR 216, 221 (1994).
C. Una vez establecida la liberalidad del tipo de acti-vidades sobre las cuales procede el gravamen, y el funda-mento de que estas proceden por el beneficio que se obtiene del lugar donde se lleva a cabo la actividad que genera ingreso, debemos establecer que la base para calcularlo está definida en la propia Ley de Patentes Municipales.
Cónsono con el objetivo de abarcar la mayor cantidad de actividades y propiciar una autonomía fiscal para los mu-*910nicipios, la Ley de Patentes Municipales estableció una base amplia que consistió en el “volumen de negocios atribuibles a las operaciones en el municipio”. (Enfasis suplido). 21 LPRAsec. 651d.(2) Este concepto está definido en el estatuto al disponer que “atribuible a la operación” significará
[l]a totalidad de los ingresos derivados dentro y fuera de Puerto Rico que reciba o devenga una persona relacionada con la explo-tación de una industria o negocio en Puerto Rico, tales como, pero no limitado a intereses sobre inversiones, pagarés u otras obligaciones excluyendo los intereses exentos según definidos en la see. 65 lh de este título, así como los dividendos o benefi-cios recibidos por dicha persona. (Enfasis suplido). 21 LPRAsec. 651a(15).(3)
Examinada la definición antes citada, resalta el hecho de que tal frase no alude, regula o requiere que el contri-buyente “tenga presencia física en algún municipio”, para que proceda la imposición de patentes municipales. (Enfa-sis suprimido).(4) Lo único que la Ley de Patentes Munici-pales instituyó como criterio para el cómputo de la patente es el que la actividad comercial haya producido ingresos por el aprovechamiento de la industria o negocio en Puerto Rico. Para ello, no es indispensable que exista un estable-cimiento u organización comercial. A modo de ejemplo, he-mos determinado que procede el pago de patentes por los intereses devengados por el uso de tarjetas de crédito, aun cuando éstas no tengan una oficina, almacén o sucursal en Puerto Rico. Véase American Express Co. v. Mun. de San Juan, supra.
Ahora bien, el “volumen de negocios” representa la base sobre la cual se calcula el tributo por pagarse. El legislador *911concibió múltiples instancias para determinar el “volumen de negocios” de acuerdo con la naturaleza de las distintas operaciones de negocios. Asimismo, instituyó una norma general. Esa norma general dispone que el “volumen de negocios” lo constituyen los ingresos brutos que se reciban o devenguen de: (1) la prestación de cualquier servicio; (2) la venta de cualquier bien, y (3) la actividad de cualquier otra industria o negocio en el municipio donde la casa principal realiza sus operaciones o los que esta devengue donde mantenga oficinas, almacenes, sucursales, plantas de ma-nufactura, envase, embotellado, procesamiento, elabora-ción, confección, ensamblaje, extracción lugar de construc-ción, o cualquier otro tipo de organización industria o negocio para realizar negocios a su nombre. 21 LPRA see. 651a(a)(7)(A)(i).(5) Sin embargo, ello no impone una exigen-cia de que la casa principal esté físicamente en Puerto Rico, pues esta puede ser una entidad matriz que no re-quiere necesariamente de un espacio comercial para efec-tuar, realizar o ejecutar una acción.(6) El factor determi-nante es que esta obtenga un ingreso por las operaciones llevadas a cabo en el municipio.
Asimismo, el legislador consignó distintas actividades comerciales y determinó cuál sería el “volumen de nego-cios” para cada una de las siguientes: (1) los negocios finan-cieros; (2) los comisionistas, agentes representantes y con-tratistas; (3) los servicios de comunicación; (4) las estaciones de gasolina, y (5) las ventas de tiendas, casas de comercio y otras industrias o negocios. 21 LPRA see. 651a(a)(7)(A),(B),(C) y (D).
*912En lo particular al caso ante nos, el “volumen de nego-cios” de ventas de tiendas, casas de comercio u otras in-dustrias o negocios será: (1) el importe de las ventas bru-tas menos las devoluciones; (2) el valor de los fletes y pasajes en cada oficina en cada municipio; tratándose de vehículo para transporte terrestre, y en general, (3) “el montante de las entradas recibidas o devengadas por cualquier industria o negocio de acuerdo con la natura-leza de la industria o el negocio”. (Énfasis suplido). 21 LPRA sec. 651a(a)(7)(D).
En fin, el cómputo de la patente constituye un impuesto que va a variar según el “volumen de negocios” de los in-gresos “atribuibles a la operación del negocio” en el muni-cipio, de acuerdo con el tipo de industria llevada a cabo. Ello incluirá y no se limitará a los ingresos devengados de fuentes fuera o dentro de Puerto Rico. En consecuencia, la operación de una actividad comercial no impone —en todo caso— la necesidad de un establecimiento físico. Así, habrá operaciones comerciales de servicio o venta que no tendrán un local o establecimiento comercial y devengarán un in-greso bruto sujeto a tributación, ya que el factor determi-nante para que proceda el gravamen sobre el ingreso es que este se produzca como consecuencia de la actividad llevada en el municipio.(7) Nada en el estatuto refleja que la Ley de Patentes Municipales está cimentada exclusiva-mente en la existencia de una oficina o local de negocios en el municipio impositor. Por el contrario, este abarca un sin-fín de actividades y circunstancias en miras de ampliar la facultad impositiva del municipio, cuyo único requisito es que genere ingresos como consecuencia de la actividad co-mercial llevada a cabo allí.
*913Ciertamente, la Mayoría de este Tribunal expone co-rrectamente que la Ley de Patentes Municipales consideró cuál municipio sería acreedor del pago de patentes muni-cipales para cumplir con el principio de prorrateo. Al así hacerlo, el segundo párrafo de la See. 3 de la Ley de Paten-tes Municipales, 21 LPRA sec. 651b, calificó varias situa-ciones en las que procedía dilucidar cuál municipio es acre-edor de la patente municipal en aquellas instancias o situaciones en donde existen presencia física en varios municipios. Ninguna de estas circunstancias están presen-tes en los hechos ante nos.
La primera de estas, cuando se trate de personas con oficinas o almacenes separados y distintos a cualquier otra industria o negocio en la oficina o casa principal, en cuyo caso el pago de patentes municipales será separadamente. La segunda situación, cuando sean industrias o negocios que se tengan tanto en la casa principal, así como en cual-quier sucursales y almacén de aquellas, en el mismo muni-cipio, en cuyo caso se pagará la patente únicamente en la casa principal sobre la base de todas las sucursales y almacenes. Por último, la tercera circunstancia, cuando se refiera a industrias o negocios con oficina principal en deter-minado municipio y manteniendo otras organizaciones de industrias o negocio, oficina, sucursales o almacenes ha-ciendo negocios en otros municipios que no sea donde radica la casa principal, la patente debe ser impuesta por cada mu-nicipio donde la casa principal mantenga oficinas, sucursa-les, almacenes u otras organizaciones de industria o negocio a base del volumen de negocio realizado a nombre de la casa principal en dicho municipio. 21 LPRA sec. 651b.
D. Este Tribunal ha aplicado acertadamente el princi-pio de prorrateo exigido en la ley al acreditar el pago de patentes municipales a aquellos municipios en los que la actividad económica se materializa en su respectiva juris-dicción geográfica. El Día, Inc. v. Mun. de Guaynabo, supra, págs. 819-820.
*914Como consecuencia, en Lever Bros. Export Corp. v. Alcalde S.J., supra, este Tribunal determinó que para que proceda el tributo debían concurrir dos requisitos: (1) la presencia de un establecimiento comercial u oficina dedi-cada con fines de lucro a la prestación de cualquier servicio en el municipio correspondiente, y (2) la existencia de una base sobre la cual se impondría el impuesto. Id. Sin embargo, no le impartimos la fuerza para sostener que lo re-suelto en Lever Bros. Export Corp. v. Alcalde S.J., supra, implica —sin excepción— la necesidad de que exista una presencia física para que proceda la imposición de patentes municipales. Véase Opinión mayoritaria, págs. 903-904.(8)
No podemos olvidar —como bien puntualiza la Mayoría de este Tribunal— que en los casos dilucidados por este Tribunal no estaba en controversia si las compañías que impugnaban el cobro de patentes municipales tenían pre-sencia física en el municipio. Mucho menos podemos igno-rar que incluso en Lever Bros. Export Corp. v. Alcalde S.J., supra, reafirmamos que el factor determinante es si el in-greso se produce como consecuencia de los negocios en el municipio, lo que implica que el ingreso no se hubiese ge-nerado a no ser por las actividades llevadas a cabo en el municipio. íd., pág. 161. A su vez, reafirmamos que la pa-tente municipal deberá hacerse sobre el volumen de nego-cio atribuible a la prestación de algún servicio, industria o negocio que se lleve a cabo en el municipio. Id. Inclusive, luego de resuelto Lever Bros. Export Corp. v. Alcalde S.J., *915supra, este Tribunal ha reiterado que “el factor determi-nante será si el evento económico o la fuente del negocio que genera el ingreso están dentro o fuera de la municipali-dades decir, si el evento económico “ocurre o se ejecuta dentro de la demarcación geográfica del Municipio”. (Enfa-sis nuestro). El Día, Inc. v. Mun. de Guaynabo, supra, págs. 819-820.(9) Véanse, además: Pfizer Pharm. v. Mun. de Vega Baja, supra, págs. 288-290; First Bank de P.R. v. Mun. de Aguadilla, 153 DPR 198, 204 (2001).
Ante tal realidad, es mi criterio que la normativa jurí-dica pautada en Lever Bros. Export Corp. v. Alcalde S.J., supra, no es óbice para obligar al pago de patentes muni-cipales cuando una industria o negocio no tenga un esta-blecimiento comercial de algún tipo en el municipio, pero se beneficia de la organización local o territorial de este para efectuar sus actividades pecuniarias. Pfizer Pharm. v. Mun. de Vega Baja, supra, pág. 288; First Bank de P.R. v. Mun. de Aguadilla, supra, pág. 204, citando a Banco Popular v. Mun. de Mayagüez, supra, pág. 700. ¿Acaso no se puede generar ingresos sin tener una oficina, sucursal o almacén en un lugar? ¿Es esta la única forma de hacer viable la operación de una actividad comercial? Entende-mos que no. Requerir en todo momento la necesidad de un local de cualquier tipo para generar ingresos o realizar una operación de negocio equivaldría a adoptar una norma res-trictiva en detrimento de la política pública de ampliar la facultad de los municipios para imponer contribuciones y un alejamiento del fin que persigue reconocer una autono-mía fiscal en beneficio de los ciudadanos. Véanse: El Día, *916Inc. v. Mun. de Guaynabo, supra, pág. 818, citando a Café Rico, Inc. v. Mun. de Mayagüez, supra, pág. 559; F.D.I.C. v. Mun. de San Juan, supra. Todo ello, en contravención a la norma de que en Puerto Rico, en el caso de patentes mu-nicipales, se favorece una interpretación amplia del poder impositivo delegado a los municipios. Café Rico, Inc. v. Mun. de Mayagüez, supra, pág. 553; Texas Co. (P.R.), Inc. v. Municipio, 81 DPR 499, 508 (1959).(10)
E. Por último, abona a nuestra postura la realidad tác-tica de que la Ley de Patentes Municipales obliga a imponer una responsabilidad tributaria a la prestación de algún ser-vicio, la industria o el negocio que se lleve a cabo en el mu-nicipio, a menos que no le aplique alguna de las exenciones contenidas en la ley. Royal Bank v. Mun. de San Juan, supra, pág. 399. Estas deben ser interpretadas restrictiva-mente; es decir, no se favorecen por ser privilegios excepcio-nales o gracias para negar el gravamen contributivo. Pfizer Pharm. v. Mun. de Vega Baja, supra, pág. 279; Café Rico, Inc. v. Mun. de Mayagüez, supra, pág. 559.
Cónsono con lo anterior, no existe dispensa alguna que aplique a la compra de crudo que imposibilite la carga con-tributiva en controversia. El recuento histórico demuestra que la Ley Núm. 131-1999 enmendó la Ley. de Patentes Municipales para eximir del pago de patentes municipales el ingreso derivado de la exportación de empresas localiza-das en las Zonas de Comercio Exterior de 1934 (19 USCA secs. 81a-81u), con el fin de fomentar una cultura de ex-portación en Puerto Rico.(11) Con ello, se aclaró el hecho de *917que los municipios solo podrían cobrar patentes por la por-ción del volumen de negocios que fuera el resultado de ven-tas locales, pero no podría hacerlo sobre bienes en tránsito, almacenados o vendidos al exterior.!12) Véase Ponencia de la Oficina del Comisionado de Asuntos Municipales de 16 de junio de 1997 con relación al P. del S. 518.
Luego, la Ley Núm. 350-1999 especificó que las compa-ñías dedicadas a la compra y venta de petróleo y sus deri-vados, cuyas operaciones se lleven en la zona de comercio, estarían incluidas en la exención del pago de patentes mu-nicipales sobre sus actividades de exportación. Además, la referida ley eximió del pago de patentes municipales el in-greso procedente de la venta de crudo y sus derivados a la Autoridad de Energía Eléctrica al existir una sub-zona de comercio extranjero en el área de la Commonwealth Oil Refining Company, Inc. (CORCO) ubicada en los munici-pios de Peñuelas y Guayanilla.!13)
Empero, a dos años de aprobadas las referidas exencio-nes, comenzó a cuestionarse la efectividad de estas y el he-cho de que no se alcanzó el propósito por el cual fueron creadas. La razón para ello consistió en que no redundó en un beneficio a la economía y que el efecto real consistió en un aumento al incremento de las ganancias de las empresas privadas a costa del erario público. Véase Informe del Se-nado de Puerto Rico sobre P. del S. 1520 de 13 de mayo de 2002, 3ra. Sesión Ordinaria, 14ta. Asamblea Legislativa.
En contestación a estas preocupaciones, se aprobó la Ley Núm. 126-2005 que eliminó la exención del pago de *918patentes municipales a las compañías dedicadas a la com-pra y venta de crudo y sus derivados en la zona de comercio. A su vez, suprimió la exención al ingreso proce-dente de la venta de crudo y sus derivados a la Autoridad de Energía Eléctrica. Durante el debate generado, la Aso-ciación de Alcaldes de Puerto Rico advirtió que la exención no logró su propósito y “[p]or el contrario, municipios como —Guayanilla y Peñuelas— que son gobiernos locales eco-nómicamente deprimidosse privan de devengar unos ingre-sos que necesitan con apremio y justificadamente”. Véase Ponencia de 20 de junio de 2005 de la Asociación de Alcal-des de Puerto Rico sobre el P. de la C. 718, pág. 3, que se convirtió en la Ley Núm. 126-2005.(14)
Igualmente, el alcalde del Municipio señaló que el pro-yecto “trata de restablecer el cobro de una patente municipal sobre los ingresos de las ventas del petróleo y los pro-ductos derivados del petróleo en nuestro municipio que en el pasado se venía cobrando”, y señaló que “las cuantiosas ganancias que obtienen estas compañías se repatrían a su lugar de origen sin que se invierta de forma alguna en nuestra economía municipal o estatal. Si nuestros co[n] ciudadanos en el Municipio de Guayanilla han tenido que asumir la responsabilidad y los efectos ambientales que este tipo de operación por décadas ha causado, es justo y razonable que puedan obtener a cambio unas fuentes de ingresos suficientes para la realización de obras y mejoras permanentes que s[í] redundan en una mejor calidad de vida para nuestro pueblo”.(15) Así, la Exposición de Motivos de la Ley Núm. 126-2005 especifica claramente que ésta responde a la necesidad de “hacer justicia a los municipios que han visto afectados sus ingresos por concepto de paten-*919tes, con la exención concedida a este tipo de compañía de crudo que no aporta empleos directos, así como tampoco redunda en ningún tipo de beneficio a la ciudadanía”. 2005 (Parte 2) Leyes de Puerto Rico 505.
El marco expuesto, establece palmariamente que la Ley de Patentes Municipales fue enmendada para eliminar la exención a los negocios relacionados con la compra de pe-tróleo por la AEE. Así, no existe exclusión alguna en cuanto a este tipo de transacción. Por lo tanto, para que las patentes municipales procedan lo determinante es si Lukoil realizó un evento económico dentro del Municipio por el cual generó ingresos dentro o fuera de Puerto Rico. Veamos.
III
El Municipio reclama que es incorrecto afirmar que la presencia de una oficina o establecimiento en el municipio impositor es un requisito de la Ley de Patentes Municipa-les para todas las actividades tributables. Sostiene que im-poner ese requisito dejaría sin efectividad la intención del legislador para garantizar la autonomía fiscal que se in-cluyó al aprobar la legislación. Particularmente, arguye que a la controversia de autos le aplican las disposiciones contenidas para la determinación del volumen de negocios relacionadas con las actividades de ventas, dependiendo de la industria o negocio, según las cuales no se requiere de un establecimiento comercial en el municipio. De esta forma, sostiene que estamos ante una industria o negocio complejo que requiere beneficiarse de las operaciones del puerto del Municipio, ya que para que la venta se consu-mara era necesario el traspaso y aprobación de la AEE del combustible adquirido.
Por su parte, Lukoil impugna la patente municipal que se le pretende cobrar al argumentar que no está sujeto al pago de esta, ya que la premisa que da lugar a la imposi-*920ción es que exista un establecimiento físico de una persona o empresa dentro de la demarcación territorial del municipio. Para ello, hace referencia a las disposiciones de la Ley de Patentes Municipales que atiende particular-mente las situaciones en las cuales existe el estableci-miento físico de la persona o de la industria o negocio.
Abase de ello, la Mayoría de este Tribunal determina que le asiste la razón a Lukoil. Para ello, concluye que la Ley de Patentes regla el que el contribuyente tenga presencia física en el municipio. Diferimos de tal interpretación.
Tal y como hemos expuesto, la Ley de Patentes Munici-pales amplía la facultad impositora de los municipios para gravar el ingreso de las actividades comerciales llevadas a cabo en su demarcación territorial. Tal contribución es apli-cable a toda persona por la prestación de cualquier servicio, la venta de cualquier bien, negocio financiero o cualquier industria o negocio. 21 LPRA secs. 651a(16), 651b, 651c. Esta será determinada por la totalidad de los ingresos de-vengados dentro y fuera de Puerto Rico siempre que estén relacionados o sean atribuibles con la explotación de una industria o negocio en Puerto Rico. 21 LPRA sec. 651a(15), 65 Id. En ninguna de estas disposiciones se requiere que la actividad sobre la cual proceda el tributo tenga un local co-mercial para su operación.
Ante ello, la conclusión a la que llega la Mayoría de este Tribunal descarta las disposiciones antes discutidas e incor-pora aquellas del estatuto atinentes al principio de prorra-teo para concluir que es necesaria la presencia física para que proceda el pago de patentes municipales. Sin embargo, estas disposiciones fueron concebidas para distribuir entre todos los municipios el cobro de patentes municipales en aquellos escenarios en las que se lleve a cabo actividad co-mercial en más de un municipio. Por lo tanto, las mismas no impiden que existan situaciones en las que proceda el pago del gravamen en razón de que se devengue un ingreso apro-vechándose de los servicios municipales sin que haya un establecimiento o local comercial.
*921Por otra parte, concibo que la entrega de cientos de ba-rriles de petróleo en el Municipio por Lukoil no constituye una actividad incidental al negocio de esa empresa. Tam-poco debe tratarse como una simple entrega de cualquier otro tipo de producto. Por el contrario, la actividad reali-zada configura realmente la operación con fines de lucro que Lukoil llevó a cabo en el Municipio, es decir, la venta de petróleo. La compra de combustible por la AEE es una actividad compleja que requiere que se cumplan con ciertos estándares y equipos para poder procesar de forma segura el material y revisar la calidad de este y su contenido de azufre antes de ser aceptado por la AEE. De hecho, la AEE adquiere el combustible a través de terceros por seguridad, y no adquiere la titularidad del producto hasta que este se descarga en el muelle.(16) Ante tal realidad, el negocio entre Lukoil y la AEE requería la entrega del referido combustible para que se produjera la venta. Así, Lukoil se aprove-chó de las instalaciones ubicadas en el muelle del Munici-pio, por lo que su ingreso es atribuible a la operación ejecutada en esa demarcación territorial. Para ello, no es necesario que Lukoil tenga una oficina o local comercial en el referido municipio. Avalar la improcedencia del pago de patentes municipales por el negocio llevado a cabo por Lukoil afectaría los recaudos municipales y perpetuaría la exención reconocida por la Ley de Patentes Municipales para la adquisición de combustible por la AEE, a pesar de que esta fue eliminada con la clara intención de atender reclamos como el que está ante nuestra consideración. Asi-mismo, existe una base para imponer la patente municipal que consiste en la totalidad del ingreso derivado por Lukoil por la venta del combustible a la AEE.(17)
*922IV
Conforme con lo expuesto, no puedo avalar la postura que hoy asume este Tribunal al concluir que no procedía la imposición y cobro de patentes municipales. En cambio, estoy obligado a disentir, ya que hubiera revocado a los foros recurridos y determinado que procedía el pago de patentes municipales a favor del Municipio de Guayanilla.

(1) De igual forma se promulgó la Ley Núm. 82 de 30 de agosto de 1981 para enmendar la Ley Núm. 113 de Patentes Municipales a los fines de fortalecer e incre-mentar la base fiscal de todos los municipios.


(2) En esta sección se establecen distintos porcientos dependiendo del tipo de negocio llevado a cabo. Incluso, se autoriza al municipio la imposición de tasas infe-riores y hasta exonerar con el fin de incentivar la actividad económica en su demar-cación territorial.


(3) Por tal razón, se imponen patentes municipales a los ingresos recibidos en Puerto Rico, ya sean estos derivados de fuentes fuera de la demarcación territorial. Sears Roebuck de P.R. v. Mun. de San Juan, 122 DPR 26, 29 (1988); Banco Popular v. Mun. de Mayagüez, 120 DPR 692, 700-701 (1988) (per curiam).


(4) Véase Opinión mayoritaria, pág. 901.


(5) Nótese que la definición de “ingreso bruto” incorpora parte del lenguaje de lo que constituye “atribuible a la operación” al establecer que este “[s]ignifica la totali-dad de los ingresos dentro y fuera de Puerto Rico que sean atribuibles a la operación que se lleva a cabo en cada municipio, excluyendo todos los ingresos, tales como interés y dividendos provenientes de la inversión por un individuo de sus propios fondos, de la posesión de acciones corporativas u otros instrumentos de inversión”. 21 LPRA sec. 651a(a)(7)(A)(ii).


(6) La Ley de Patentes Municipales define “casa principal” como la entidad ma-triz que controla las sucursales, los almacenes y las oficinas. 21 LPRA sec. 651a(14).


(7) A pesar de que la mayoría de este Tribunal reconoce que en el pasado hemos determinado y reafirmado que “ ‘el factor determinante es que el ingreso se produzca como consecuencia de los negocios que la persona, natural o jurídica, desempeña en el municipio, lo cual implica que el ingreso no hubiese sido generado a no ser por las operaciones llevadas a cabo allí’ ” —(énfasis suprimido) Opinión mayoritaria, pág. 892 — , ahora lo descarta e impone, sin excepción alguna, que para que proceda el tributo es indispensable que haya un establecimiento comercial u oficina dedicada a la prestación de cualquier servicio.


(8) En los casos de instituciones bancarias o negocios financieros advertimos que el primer criterio elaborado en Lever Bros. Export Corp. v. Alcalde S.J., 140 DPR 152 (1996), exige que la empresa o negocio sea un negocio financiero dedicado con fines de lucro a servicios y transacciones en el municipio correspondiente. Royal Bank v. Mun. de San Juan, 154 DPR 383, 398 (2001). Ello no necesariamente implica que exista la presencia física del negocio financiero en el municipio para la referida imposición. Máxime con los desarrollos tecnológicos existentes. Véase, a tales efec-tos, American Express Co. v. Mun. de San Juan, 120 DPR 339 (1988). La presencia física tampoco es determinante para que proceda la acreencia del gravamen municipal. A modo de ejemplo, cuando se trata de una sucursal bancaria que no recibe depósitos, se exime del pago de patentes. Véanse: First Bank de P.R. v. Mun. de Aguadilla, 153 DPR 198, 205-207 (2001); 21 LPRA sec. 651a(a)(7)(B).


(9) En este caso, no procedía el pago de la patente municipal solicitada por tratarse de un servicio de comunicación en el que la Ley de Patentes Municipales requiere el pago de estas a base del volumen de negocios de los servicios de comuni-cación en “cada municipio donde mantenga oficinas”. 21 LPRA sec. 651a(a)(7)(G)(iii). Allí, dispusimos que no se cumplía con ese requisito, debido a que la actividad de almacenamiento por la cual se pretendía cobrar patentes municipales no era esencial para el funcionamiento de la empresa, y además, el volumen de negocios respondía al recaudo de los servicios de comunicación y no existía ingreso alguno por el almacenamiento. El Día, Inc. v. Mun. de Guaynabo, supra, págs. 824-825.


(10) Este razonamiento no es novel, la norma jurídica ya citada establece que procede el pago de patentes municipales por los intereses devengados en el caso de las tarjetas de crédito, aun cuando éstas no cuenten con una oficina, sucursal, alma-cén u otra organización de industria o negocio. Asimismo, con relación a ciertos servicios de comunicación que tampoco mantienen este tipo de local comercial se reconoce la obligación de pago de patentes municipales. Véanse: Mun. Trujillo Alto v. Cable TV, 132 DPR 1008 (1993); American Express Co. v. Mun. de San Juan, supra; Ley 23-1996, (Parte 1) Leyes de Puerto Rico 60.


(11) El Municipio de Guayanilla queda ubicado en la Zona de Comercio Exterior que establece el estatuto.


(12) La exención aplicaba siempre que la mercancía permaneciera en y dentro de la zona de comercio exterior. La mercancía que fuera importada a los Estados Unidos pagaría impuestos y aranceles al momento en que esta era físicamente removida de la zona de comercio exterior y entrada al territorio aduanero de Estados Unidos. Véase Exposición de Motivos de la Ley Núm. 350-1999, (Parte 2) Leyes de Puerto Rico 1601-1605.


(13) En general, esas facilidades se utilizaban para almacenar, mezclar y anali-zar productos de petróleo y sus derivados. Véase Exposición de Motivos de la Ley Núm. 350-1999.


(14) Véanse, además: Informe de la Comisión de Asuntos Municipales de la Cá-mara de Representantes de 23 de junio de 2005 sobre el P. de la C. 718, Ira. Sesión Ordinaria, 15ta. Asamblea Legislativa; Ponencia de 20 de junio de 2005 de la Fede-ración de Alcaldes de Puerto Rico, Inc. sobre el P. de la C. 718.


(15) Véase Ponencia de 21 de junio de 2005 del Alcalde del Municipio de Guaya-nilla, Hon. Edgardo Arlequín Vélez, sobre el P. de la C. 718.


(16) Véase Memorial Explicativo de la Autoridad de Energía Eléctrica sobre el P. del S. 1520.


(17) Entendemos que resulta innecesario auscultar la defensa de Lukoil en cuanto a una posible violación de la cláusula de comercio en su estado durmiente. Sin embargo, advertimos que para validar la imposición del tributo es necesario que (1) *922exista un nexo sustancial entre la actividad sujeta a la contribución y el estado que la impone; (2) la contribución esté distribuida equitativamente; (3) no se discrimine contra el comercio interestatal, y esté (4) relacionada con los servicios provistos por el estado. E.L.A. v. Northwestern Selecta, 185 DPR 40, 75 (2012), citando a Complete Auto Transit, Inc. v. Brady, 430 US 274, 279 (1977). Asimismo, cuestionamos la aplicación de Quill Corp. v. North Dakota, 504 US 298 (1992), con relación al primer requisito, ya que en este caso la decisión estuvo basada en que la corpora-ción lo único que hacía era “communicate with customers in the State by mail or common carrier as part of interstate business.” Íd., pág. 315. Véase, además, Koch Fuels, Inc. v. Clark, 676 A.2d 330 (1996), cert. denegado, 519 US 930 (1996) (en este caso se validó un impuesto sobre las ventas brutas de combustible a una planta eléctrica, a pesar de que el vendedor no tenía “presencia física” en el estado impo-sitor y reclamó que se violaba la cláusula de comercio interestatal. Para ello, se auscultó la cantidad de la venta, el control y contacto sobre la entrega, el que la venta se consumiera con la entrega y la naturaleza de la carga). Finalmente, se determinó que no había una violación a la cláusula de comercio, ya que Koch “had sufficient contad with the state to satisfy the substantial-nexus requirement of the Complete Auto test”. (Énfasis suplido). íd, pág. 334. Es a base de ello que se validó el impuesto.
Lo expuesto dista de la inferencia que hace la Opinión mayoritaria a los efec-tos de concluir que para que exista un nexo sustancial que no viole la cláusula de comercio interestatal se requiera un establecimiento o local comercial en el estado impositor. Lo determinante es la calidad de los contactos que hubo con la demar-cación geográfica. Véanse, además: M.T. Fatale, State Tax Jurisdiction and the Mythical “Physical Presence” Constitutional Standard, 54 Tax Law 105 (2000); Saudi Refining, Inc. v. Director of Revenue, 715 A.2d 89, 97 (1998), en el que se estableció, en otro caso de entrega de crudo, que “[t]he facts and circumstances of Quill, however, are clearly distinguishable from the instant case. SRI is not a mail-order business with no other contacts with Delaware. The sheer magnitude of the goods purchased, the length of time necessary to consummate the sales transaction while the goods are in Delaware territory, and the complex arrangements for delivery and passage of title indicate a relationship with Delaware of a wholly different order than contemplated in Quill. For the above reasons, the Court finds that SRI has a substantial nexus with the State as required under the Complete Auto test”.